Citation Nr: 0904251	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from September 1958 to 
September 1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2007, the appellant and his spouse testified at a 
hearing before a Decision Review Officer (DRO) at the RO.

In June 2008, the Board remanded this case for further 
evidentiary development.  The development was completed and 
the RO prepared a Supplemental Statement of the Case (SSOC) 
dated September 2008.  In October 2008, VA received 
additional evidence from the appellant.  In his cover letter, 
the appellant clearly indicated that this evidence was for 
consideration by the Board.  Accordingly, the Board construes 
this letter as a waiver of consideration by the RO, the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  
Therefore, the Board may proceed with consideration of the 
claim.


FINDINGS OF FACT

1.  A hearing loss disability is not attributable to service.

2.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service; and organic disease of the nervous 
system was not manifested within one-year of separation.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in August 2007 and September 2008.  VA sent the 
appellant Supplemental Statements of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited Veterans Service 
Organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records have been associated with the claims folder along 
with labor records from the State of Washington.  VA afforded 
the appellant an opportunity to appear for a hearing, and he 
testified at a hearing before a DRO.  Additionally, VA 
afforded the appellant an examination and, in August 2008, VA 
obtained a medical opinion on his behalf.  The Board notes 
that the recent VA examination is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion 
supported by a medical rationale.  The adequacy of this 
examination has not been challenged by either the appellant 
or his representative.

In June and September 2007, the RO requested copies of 
hearing tests and other records from the Washington State 
Department of Labor and Industries.  VA has not received any 
response to those requests.  In September 2007, VA notified 
the appellant that no response had been received and VA 
provided him the opportunity to obtain those records and/or 
provide any copies of the hearing tests or other evidence or 
information pertaining to his claim in his possession.  In 
October 2008, the appellant provided internet materials on 
noise levels of Howitzers, dangerous decibel levels, and 
noise induced hearing loss.  The Board finds that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

Initially, the Board notes the appellant does not assert that 
hearing loss or tinnitus is a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In statements and testimony, the appellant argues that he has 
a hearing loss disability with tinnitus due to noise exposure 
in service.  He reports working on 8 inch artillery and M-42 
tanks in his capacity as an ammunition truck driver without 
hearing protection.  He submitted internet evidence to 
establish that dangerous noise levels have been associated 
with Howitzers and that hearing loss may be noise induced.

Here, the evidence of record shows that the appellant has a 
current hearing loss disability, as defined by VA at 
38 C.F.R. § 3.385, and tinnitus.  The critical inquiry in 
this case involves whether any current disability is related 
to service.

A review of the record shows that the appellant served on 
active duty in the U.S. Marine Corps from September 1958 to 
September 1962.  His service treatment records are negative 
for any history, treatment, or diagnosis of hearing loss or 
tinnitus.  The appellant's September 1962 separation 
examination included a finding for 15/15 whisper voice 
hearing and no report of hearing defects.

A copy of an award letter dated February 2005 from the 
Department of Labor and Industries State of Washington 
reflects that the appellant brought forth a claim for 
compensation based on occupational hearing loss.  The State 
of Washington allowed the claim.  The date of injury was 
identified as November 1, 2002, for bilateral hearing loss.

In August 2008, a VA examination was conducted.  The 
appellant complained of hearing loss and tinnitus.  He 
reported noise exposure in service from rifles, artillery, 
and heavy tucks.  He denied any hearing protection.  The 
appellant reported working post-service as a truck factory 
electrician, without hearing protection, and at a shipyard 
with hearing protection.  The appellant described gradual 
onset of hearing difficulties.  Audiometric testing showed 
findings consistent with mild to profound combined 
sensory/neural hearing loss on the right and left, and 
reports of constant tinnitus in both ears.  The examiner 
noted that there were no complaints or findings for hearing 
loss or tinnitus in service.  The examiner further noted that 
hearing loss and tinnitus are not shown until post service 
occupational noise exposure.  The examiner concluded that it 
was "unlikely hearing loss or tinnitus is due to military 
service" and opined that his problems were "likely due to 
other causes in the intervening 40 years, such as 
occupational noise exposure."

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for a hearing loss disability and tinnitus.  The 
claimed conditions are not shown in service and an organic 
disease of the nervous system (sensorineural loss) is not 
shown within the initial post separation year.  A hearing 
loss disability as defined by VA is not shown until many 
years after service.  Furthermore, there is no medical 
evidence or medical opinion of record attributing the claimed 
hearing loss and tinnitus disabilities to service.

The appellant is competent to report his symptoms of hearing 
loss and tinnitus.  Lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  However, the Board 
finds that the appellant's statements are not credible 
because he is an inconsistent historian.  The appellant 
reported that his hearing loss was attributable to 
occupational noise exposure in connection with his State of 
Washington compensation claim, but then asserts that the same 
hearing loss is attributable to service when seeking VA 
compensation.  Therefore, the Board assigns greater probative 
value to the medical opinion provided on report of VA 
examination dated August 2008.  This opinion reflects that it 
is unlikely that the post service onset of hearing loss or 
tinnitus is related to service.  There is no conflicting 
medical opinion of record and the August 2008 VA opinion is 
supported by a medical rationale predicated on both the 
appellant's self-reported and documented medical history 
along with examination findings in concert with the  medical 
skill and knowledge of the examiner.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.






____________________________________________
        RONALD W. SCHOLZ	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


